Citation Nr: 1813114	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-66 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training in the U.S. Air Force Reserve as a medical specialist and medical service technician from August to December of 1975 and from February to July of 1991 with additional periods of Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2017 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.

The Veteran additionally had a separate rating for TBI at 70 percent disabling, which was discontinued by a Rating Decision dated August 2015.  Restoration of the 70 percent rating was denied by the Board in a separate decision in February 2018.  The RO has evaluated the Veteran's headaches separately under Diagnostic Code 8100, for migraines.  The rating for TBI is based on manifestations other than headaches.  See, e.g., June 2016 Decision Review Officer Decision. 

The Veteran's migraine headaches were rated as 50 percent disabling prior to November 2015 and 30 percent thereafter.  The rating reduction was proposed in October 2014 and a letter stating the same was sent that same month.  She requested a RO hearing in November 2014, held in January 15, 2015.  An October 2015 Hearing Officer Decision found, based on two examinations in April 2014 and April 2015 and the other evidence of record, that the Veteran had "characteristic prostrating attacks occurring on an average once a month over the last several months," which did not impact her ability to work, and, therefore, the Veteran had sustained improvement.  See, e.g., August 2015 Hearing Officer Decision.  A reduction to 30 percent was found warranted.  Id.  A letter notifying her of this was sent August 19, 2015, reporting reduction would occur on November 1, 2015 and provided a Notice of Disagreement (NOD) Form.  A NOD for headaches was not filed within one year of the notification of a reduction.  See 38 C.F.R. § 20.201(a)(1),(5) (noting that only the prescribed form for Notice of Disagreement (if provided) constitutes an appeal and submission of an alternative form or communication will not toll the time limit of one year to appeal).  The Veteran proceeded with a separate claim for TBI via additional RO adjudication, followed by the Board decision in February 2018 cited above.

A separate claim for increased for migraine headaches was received in December 2016, with a rating decision denying in increase in May 2017, a NOD that same month, Statement of the Case sent in November, and a VA Form 9 in December.  Therefore, the claim is properly an increased rating claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over last several months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1, 4.3, 4.124a; Diagnostic Code 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 


The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Migraine Headaches

The Veteran contends her migraine headaches are very frequent and prostrating warranting a rating of 50 percent.  See November 2017 Form 646.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, with the following ratings.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.

The rating criteria do not define "prostrating" nor has the U.S. Court of Appeals for Veterans Claims.  By way of reference, a definition is found in Dorland's Illustrated Medical Dictionary 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran filed her claim for an increase rating for migraine headaches in December 2016.

A VA Headaches Disability Benefits Questionnaire (DBQ) was undertaken in February 2016.  The examiner noted a history of migraine headaches, diagnosed in 1977, and treatment with Botox injections.  The Veteran reported symptoms of headache pain, constant, pulsating or throbbing, on both sides of the head, along with sensitivity to light and sound.  The Veteran reported duration was less than one day and the examiner determined that prostrating attacks occurred once per month over the last several months.  The examiner noted "no" for "does the Veteran have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."

Diagnostic testing including review of a CT scan, dated October 2012, noted "CT head . . . : Moderate diffuse parenchymal atrophy and mild small vessel ischemic changes again seen.  No evidence of acute intracranial process."  The examiner stated that the headache condition would not affect the ability to work.

During an October 2016 RO hearing, the Veteran testified that she received Botox treatments every three months and had received acupuncture treatments in the past, both for headaches.  When asked, she reported frequencies of headache episodes of twice per month to five times per week at different times during the hearing.  

A second headaches DBQ was undertaken in May 2017.  The examiner noted a review of the claims file and interviewed the Veteran by telephone.  The Veteran stated that:

She is currently having a 'migraine,' that she is having while she is cooking a baked ham and preparing potatoes.  She endorses that it involves her entire head and throbbing in nature and has not changed appreciably over the years.  When asked more specific about her headache, she endorses that sometimes she has to lie down but is unsure the frequency with which this occurs.

The Veteran told the examiner that she "can't think right now," and asked the examiner to contact her VA neurologist.

The examiner stated that the Veteran "has a history of chronic daily headaches.  She also describes feelings concurrent tightness and pain around the neck muscles, which she thinks may be associated with the headaches."  The examiner reviewed the medical records and recited the medical history going back to 2007, noting headaches to be "constant, associated with sensitivity to light and sound, lasts less than one day and associated with prostrating attacks once every month."  

The examiner noted that the Veteran took Botox injections as treatment and symptoms were the same as in the prior February 2016 examination.  Prostrating attacks were noted to occur once a month.  The remarks section noted:

[The Veteran] is an 81-year-old woman with history of migraine headache, chronic daily headaches, and myofascial pain syndrome presenting for evaluation of migraine headaches and their current level of severity.  She reports that her headaches have been unchanged for some time and that, apart from Botox, she has been reticent to start any other medication to treat her headaches dating back to 2006.  While her headaches may be improved if she was on another prophylactic agent, and it appears that a majority of her headaches are not debilitating, this examiner can opine that there has been no interval worsening of her multiple types of headache.

In a September 2017 neurology telephone progress note, the Veteran's attending neurologist, Dr. T., noted the history of onset of headaches in service and recent treatment with Botox injections with only mild to moderate relief.  Oral medications were not effective.  The neurologist described the disability as "very severe migraine/tension headache disorder that greatly impacts on her daily activity and limits her ability to function at full capacity."  The neurologist did not comment on frequency or specifically address prostrating characteristics.  

A second VA Headaches Disability Benefits Questionnaire (DBQ) was undertaken in November 2017.  Her treating neurologist, Doctor T., was quoted (from May 2016) in the "Medical History" as stating: 

Patient has a history of chronic daily headaches.  She also describes feelings concurrent tightness and pain around the neck muscles, which she thinks may be associated with the headaches.  However, she cannot remember if the severity of neck and head pains are in any way correlated.  She received Botox in the past (Sept. 2010) with Dr. [P.], but did not get any benefit - but rather, experienced severe headache reaction that lasted for several days. 

She gets some relief with acupuncture (1 full day) which she undergoes every 2 weeks. Patient has chronic neck and head pain that may be in part due to tightness (or dystonia) of the cervical muscles.  After a holocephalic injection in Jan. 2012, she developed whole body aches and pains, but she believes her headaches were a little better.  But she has persistent headaches that are in part due to stress in her life . . . .  It is not clear whether or not the effects of the injection have completely worn off at 4 months.

The examiner again noted the same symptoms as the prior examination and confirmed that that the Veteran has daily headaches, but are prostrating only once per month.  Non-headaches symptoms also included "cervicalgia."  The examiner further determined that the Veteran did not experience "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability" because of the headaches, instead finding that they have no functional impact on the Veteran's ability to work.  Diagnostic testing included review of the October 2012 CT scan of the head (see prior examination).  The examiner noted that migraine disability has remained unchanged since the 2016 examination.

VA treatment records over the course of the appeal note migraines and treatment, but do not note prostrating attacks. 

The Veteran believes she is entitled to a rating of 50 percent.  The representative's VA Form 646, dated November 2017, states that the Veteran has "severe headaches that impact her daily life . . . she has very frequent and prostrating attacks meeting the 50% criterion."  The representative cited the September 2017 VA neurological telephone encounter from the attending neurologist.  

The Veteran is competent to report pain (i.e. headaches), frequency, and duration, and other alike lay observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered these competent reports contained in the VA examinations.  However, the evidence only supports a finding of prostrating attacks occurring on an average of once a month. 

For example, the September 2017 VA note contains a statement regarding treatment (acupuncture, oral medication, Botox injections), that headaches started in service, are chronic tension type, occur daily, and are characterized  by pain, along with nausea, and visual auras, and that they are very severe and headaches "greatly impacts her ability to function at full capacity."  However, this opinion did not actually discuss whether the Veteran had prostrating attacks, and, if so, how often they occur.  The doctor also provided no specific finding about the impact of the headaches on economic adaptability.  In general, VA treatment notes do not document findings that the Veteran had more frequent headache attacks (more than once a month) that are actually prostrating and result in severe economic inadaptability.  Therefore, the medical evidence does not actually show "very frequent, completely prostrating, and prolonged attacks productive of severe inadaptability."  

The lay statements provided by the Veteran and the representative only argue that she meets the language of the "50% criterion."  While the Veteran and her representative are credible to the extent that they sincerely believe the Veteran is entitled to a higher rating, the statements are not consistent with the Veteran's reports to examiners regarding the frequency and severity of the episodes.  The Board places some probative weight on the brief assessment by the attending neurologist in September 2017 but the assessment was general in that it greatly impacts on her daily activity and limits her ability to function at full capacity.  There must be competent evidence to identify a specific level of disability according to the appropriate Diagnostic Code.  The record is devoid of any treatment for migraine causing "very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability."  

To the extent that the representative states that the Veteran's migraines are of the severity to warrant a higher rating, the only evidence submitted in support is a medical record which does not in fact say what the representative alleges.  There is no evidence that representative has medical training, lay observable knowledge of prostrating attacks, or was told by a competent source of such attacks.  The Board affords greater probative weight to the competent evidence provided by medical professionals regarding the evaluation of her impairment, symptom severity, and details of clinical features of the migraine headaches.  Therefore, the representative statement has low probative value and does not outweigh the VA examiners. 

A higher evaluation of 50 percent is not warranted for migraine headaches unless the evidence shows very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This has not been shown.  The current 30 percent rating contemplates the Veteran's current symptoms, including sensitivity to light, aura, and prostrating attacks occurring on average once a month over the past several months.  Consequently, a rating in excess of 30 percent is not warranted.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 2016, the RO received the Veteran's claim for a total disability rating based on individual unemployability (TDIU) caused by service-connected residuals of a TBI and migraine headaches.  In an April 2016 decision, the RO denied a TDIU, and the Veteran did not file a timely appeal.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased evaluation in excess of 30 percent for migraine headaches is denied




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


